Exhibit 10.59

 

DESCRIPTION OF COMPENSATION PAYABLE TO NON-EMPLOYEE DIRECTORS

 

--------------------------------------------------------------------------------

 

For 2006, the Board of Directors, upon the recommendation of the Compensation
Committee, approved the following compensation program for non-employee
directors:

 

Annual Retainer:

 

  •   All non-employee directors receive an annual retainer of $60,000

  •   The Audit Committee Chairman receives an additional annual retainer of
$25,000

  •   Other directors who serve on the Audit Committee receive an additional
annual retainer of $10,000

  •   Directors who serve on the Nominating and Corporate Governance Committee
receive an additional annual retainer of $5,000

  •   Directors who serve on the Compensation Committee receive an additional
annual retainer of $5,000

 

Stock Options:

 

18,000 shares of the Company’s common stock, which will vest ratably over five
years, with a grant date of March 1, 2006 and an exercise price of $50.84 per
share.

 

Pharmacy Benefits Program:

 

Each non-employee director may choose to participate in the pharmacy benefits
program made available to the Company’s employees.

 

Director Deferred Compensation Plan:

 

Pursuant to the plan, non-employee directors may elect to accept stock units
rather than cash for all or a portion of their annual retainer. As of the month
in which accruals related to any deferred compensation are made, each director
is credited with a number of stock units determined by dividing the retainer
amount deferred, plus a fifteen percent premium, by the average closing price of
the Company’s common stock over the first ten trading days of such month.
Accumulated stock units are converted into shares of the Company’s common stock
on a deferred basis upon the earlier to occur of a “Change in Control,” as
defined in the plan, the cessation of the participant’s status as a non-employee
director or four years after the compensation is deferred.